Fourth Court of Appeals
                                San Antonio, Texas
                                     February 11, 2015

                                    No. 04-15-00019-CV

                         R.J. SKYE FOUNDATION, LLC, et al.,
                                     Appellant

                                             v.

                              Wallace B. JEFFERSON, et al.,
                                         Appellees

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-19776
                      Honorable John D. Gabriel, Jr., Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, the appeal is DISMISSED FOR WANT
OF JURISDICTION. Costs of this appeal are taxed against Appellant Roman Gondorz.

       It is so ORDERED on February 11, 2015.


                                              _____________________________
                                              Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of February, 2015.

                                              _____________________________
                                              Keith E. Hottle, Clerk